Case 1:19-cv-05907-PKC-CLP Document 150 Filed 05/03/21 Page 1 of 1 PageID #: 1676



                             GLADSTEIN, REIF & MEGINNISS, LLP
                                                ATTORNEYS AT LAW

  AMY GLADSTEIN                                 39 BROADWAY • SUITE 2430                          ELLEN DICHNER
  JAMES REIF                                   NEW YORK, NEW YORK 10006                           ROBERT MOLOFSKY **
  WALTER M. MEGINNISS, JR.                            (212) 228-7727                              YVONNE BROWN
  KENT Y. HIROZAWA                                  FAX: (212) 228-7654                           JUDITH I. PADOW
  BETH M. MARGOLIS                                                                                Of Counsel
  WILLIAM S. MASSEY *
  AMELIA K. TUMINARO                                                                              ** ALSO ADMITTED IN
  KATHERINE H. HANSEN *                                                                           WASHINGTON, D.C.
  MICHAEL L. WINSTON
   ─────────────────
  JESSICA E. HARRIS

  * ALSO ADMITTED IN NJ


                                                                           May 3, 2021
  By E-Filing
  Hon. Cheryl L. Pollak
  United States Magistrate Judge
  United States District Court – E.D.N.Y.
  225 Cadman Plaza East
  Brooklyn, NY 11201

           Re:      He v. China New Star Restaurant, Inc, et al., 19-CV-05907 (PKC) (CLP)

  Dear Judge Pollak:

           This office represents Plaintiff Yong Xiong He in the above-referenced case.

        We submit this letter to inform Your Honor that the parties reached a settlement
  agreement on April 30, 2021, see Minute Entry of May 2, 2021.

          We write separately from Defendants’ counsel because we also need to inform the Court
  that Defendants have taken an action (after agreement was reached) that threatens this agreement
  and, we believe, requires your immediate attention. But, because this settlement issue
  (Defendants’ action that threatens the agreement) involves settlement discussions that are
  arguably covered by the protective order issued by this Court on April 26, 2021, we overnighted
  to your chambers a separate letter that discusses this issue. See Local Rule 5.2, 2013 Committee
  Note.1 Should Your Honor desire to receive this separate letter by email, please provide the
  email address I should use by emailing me at mwinston@grmny.com.

                                                                Respectfully submitted,



                                                                Michael L. Winston

  cc:      Judge P. Chen (by ECF)
           Counsel for All Parties (by ECF)

  1 We informed Defendants’ counsel that we would be submitting this issue to Your Honor; Defendants’ counsel did
  not object; instead, they requested that, in our letter to Your Honor, we include a copy of Defendants’ counsel’s
  April 30, 2021 letter to me – which we have attached to the overnighted letter.
